Citation Nr: 1014802	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a heart disability, to 
include the residuals of a myocardial infarction claimed as 
secondary to surgery for a service-connected low back 
disability.

WITNESS AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to March 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the benefit sought on 
appeal.  

The Veteran recently submitted additional evidence in support 
of his appeal.  He waived initial consideration of this 
evidence by the agency of original jurisdiction.  38 C.F.R. 
§ 20.1304 (2009). 

The Veteran and his wife testified before a hearing officer 
at the RO in November 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  In an 
October 2009 statement, the Veteran clarified that he did not 
wish to have a Board hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran's heart disability is not related to service, 
and such is not claimed; the service-connected low back 
disability in June 1976 did not proximately cause his 
myocardial infarction that occurred eight days later in July 
1976.




CONCLUSION OF LAW

Service connection for a heart disability, including a 
myocardial infarction, including as secondary to service-
connected low back disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In order to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these notice duties with 
regard to the claim adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

The Veteran was issued VCAA notification letters in December 
2007 and September 2009.  These notices fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, these letters provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  

The Veteran was provided notice regarding the elements of a 
secondary service connection claim under 38 C.F.R. § 3.310.  
The claim was readjudicated in a January 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  As the Veteran has not indicated any 
prejudice caused by any timing error, or any other existent 
error, the Board finds no basis for finding prejudice against 
the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (U.S. 
2009).  Moreover, in the present appeal, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess, supra.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The record includes some service 
treatment records, but it has previously been determined that 
these records are incomplete and that the additional records 
are unavailable.  The Veteran has clearly indicated, however, 
that he is not claiming that the heart disability began in 
service.  Therefore, service treatment records are not 
directly relevant to the question on appeal.  In addition, VA 
has notified the Veteran that certain VA treatment records 
are unavailable.  In an October 2009 letter, the Veteran 
responded with copies of some records, and indicated there 
were not other alternative sources of the missing records.  

Review of the record also reveals that there was a question 
as to whether the Veteran had sought Social Security 
Administration (SSA) disability benefits at one point in his 
life.  Pursuit of these records was unsuccessful and the 
Veteran has provided notice that he had not filed for such 
benefits.  Therefore, after review of the record, the Board 
finds that all reasonable assistance has been provided in 
obtaining the relevant and pertinent records and no 
additional assistance is this regard is required.  38 C.F.R. 
§ 3.159.

The record also contains three VA opinions based on claims 
file review.  These opinions are dated in November 2008, 
April 2009, and December 2009.  After review of these opinion 
reports, the Board finds that they provide competent, non-
speculative evidence regarding the question on appeal.  Thus, 
there is no duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
Veteran has specifically contended that the disability did 
not predate the June 1976 back surgery, the Board finds that 
under that facts and circumstances of this case, there is no 
duty to obtain another VA opinion that addresses this aspect 
of the claim.  The December 2009 VA opinion indicated that 
further opinion regarding aggravation, in the context of no 
cardiovascular disease prior to the June 1976 surgery, would 
involve a resort to speculation. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

Service Connection Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
disability is also compensable under 
38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 
71 Fed. Reg. 52744 (2006).  Service connection may be granted 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
When service connection is thus established for a secondary 
condition, such condition shall be considered a part of the 
original condition. 
38 C.F.R. § 3.310(a).  In order to establish service 
connection on a secondary basis, the evidence must show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Compensation for secondary service connection based on 
aggravation of a nonservice-connected condition is warranted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  For claims filed after October 10, 2006, as in 
this case, service connection may not be awarded based on 
aggravation of a nonservice-connected disability unless a 
pre-aggravation baseline level of disability has been 
established to allow a comparison to the current level of 
disability.  38 C.F.R. § 3.310(b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that his current heart disability stems, 
in essence, from a myocardial infarction that occurred in 
July 1976.  The Veteran contends that this myocardial 
infarction is secondary to his service-connected back 
disability.  Specifically, he contends that a back surgery 
performed eight days prior to the myocardial infarction led 
to or caused the myocardial infarction.  In a September 2009 
letter, the Veteran made clear that he was contending that 
the July 1976 myocardial infarction was the first 
manifestation of heart disease.  He has written that a 
conclusion that he had coronary artery disease prior to 1976 
"is not supported by the facts nor the attending physicians 
and [his] other doctors statements that are already part of 
the case record on file."  He has also submitted lay 
statements from other persons, to include his wife, attesting 
to the myocardial infarction being the first manifestation of 
heart disability.  

Service connection has been in effect for "degenerative 
changes of the low back status post surgery," rated as 60 
percent disabling since December 2000.

The Veteran has submitted numerous treatise documents that 
discuss the post-operative risks of surgery, to include heart 
complications.  He also contends that the two events are 
linked due to their proximity in time.  He has provided 
graphs and calculations based on the number of days in his 
life versus the days between these two events - the back 
surgery and myocardial infarction.

The Veteran submitted several medical records that he asserts 
support his contention.  In a July 1976 letter, a Dr. GN 
(initials used to protect privacy) wrote that the Veteran was 
"being treated for an acute myocardial infarction 
complicating post-operative recovery from a lumbar spine 
laminectomy and fusion."  A July 1976 form written to excuse 
the Veteran from work is partially indecipherable but it is 
decipherable to the extent that it indicates that the 
Veteran's post operative back surgery was "complicated by 
occlusion" and later in the document notes again that there 
was post-operative coronary occlusion.

In an August 1995 treatment record, it is noted that the 
Veteran had a "lumbar spinal fusion in 1976 followed by an 
acute myocardial infarction."  An August 1995 letter 
includes that statement that the Veteran "had mild moderate 
inferior hypokinosis from a myocardial infarction which he 
suffered in 1976 following a lumbar fusion surgery."

In a May 2008 letter, a private clinician, a Dr. JK wrote 
that he could not provide any verification or corroboration 
as to the events surrounding the Veteran's heart attack in 
1976.  He further wrote that he could not provide "any 
retrospective input as to the events of 1976."  He did, 
however, reference the letter from Dr. GN dated in July 1976, 
and noted that this letter seemed "to indicate that [the 
Veteran's] heart attack did occur in the context of [the 
Veteran's] back surgery."  He added that this letter seemed 
"to provide a fair amount of support to [the Veteran's] 
contention."

In support of this contention, the Veteran also submitted a 
page from a March 1999 decision of the Board in another 
appeal by the Veteran.  The claims on appeal at that time 
were service connection for a low back disability and 
bilateral hearing loss.  Both claims were denied by the Board 
at that time, although service connection for the low back 
disability was subsequently granted.  On the submitted page, 
the July 1976 statement from Dr. GN is summarized as showing 
that the Veteran was being treated for "complications 
resulting from his lumbar spine laminectomy and fusion."

The RO obtained three separate opinions on the question on 
appeal.  The question on appeal relates to whether two events 
in the past were related.  These opinions, therefore, were 
based on claims file review, without current examination of 
the Veteran.  In a November 2008 opinion, a VA physician also 
considered the effect of the Veteran's service connected 
tinnitus and hearing loss.  The clinician opined that it did 
not appear that the initial myocardial infarction was 
directly due to the surgical procedure or anesthesia as it 
happened eight days later.  He opined that the initial heart 
attack was likely related to coronary artery disease.  He 
further wrote that there was no mainstream medical literature 
to support the spinal disc disease, tinnitus or hearing loss 
as risk factors for development or aggravation of coronary 
artery disease.  The clinician finished his opinion by 
finding that "[i]t is more likely than not that the coronary 
heart disease is not either caused primarily nor caused to 
progress beyond what is the usual natural history of that 
disease by the spinal disc disease, tinnitus or hearing 
loss."

In an April 2009 VA opinion, a different VA physician noted 
review of the claims file, to include newly submitted 
evidence.  He wrote that he did not believe that there was a 
causal relationship between the back surgery and his heart 
disease.  He noted that the heart disease manifested itself 
in terms of an acute myocardial infarction, but "medical 
literature and practice in no way relate this to the surgery 
itself."  He noted that coronary artery disease may have 
been present but silent before the surgery, but the surgery, 
itself, did not induce the acute myocardial infarction.  He 
made reference to the span in time between the two events.  
He added that the back problem did not, in any way, affect 
the natural history and course of the coronary artery 
disease.  He finished his opinion by writing:  "In short, I 
believe there is no relation causally between the [Veteran's] 
heart condition and back condition, i.e, it is not at least 
as likely as not that his coronary artery disease is any way 
related to his service-connected back condition."

The claims file contains a third opinion provided after 
claims file review from a third clinician.  In the December 
2009 opinion, the VA physician documented the lack of certain 
records detailing the acute myocardial infarction, noting 
that there was no cardiology report, discharge summary from 
the hospital or any other records detailing the event.  

The December 2009 VA physician opined that, while it was true 
that individuals are at an increased risk for major medical 
problems at the time of anesthesia or surgery, this is 
usually limited to the first 24-36 hours of the perioperative 
setting.  She wrote that this period did not extend to eight 
days out from surgery.  She further noted that this was a 
noncardiac surgery which placed less demand on the heart, and 
therefore, less risk for a heart attack.  She made further 
findings regarding the stress placed on the heart before and 
after the surgery.  She also opined regarding factors that 
lead to the acute cardial infarctions and risk factors for 
suffering a heart attack prior to the age of 55 (the Veteran 
was under the age of 55 at the time of the myocardial 
infarction).  She further wrote that the July 1976 letter 
from Dr. GN that described the myocardial infarction as 
"complicating" in no way suggested causation, but rather 
meant that it interfered with the usual recovery.  She 
concluded her report by opining that "[t]he acute myocardial 
infarction, 8 days after back surgery is not caused by or the 
result of his back surgery."

The December 2009 VA physician was also asked to opine 
regarding whether undiagnosed, underlying heart disease 
preexisted the June 1976 back surgery, and if so, was the 
disability aggravated by the surgery.  The December 2009 VA 
physician opined that she could not resolve this question 
without resort to speculation.  She explained the reason that 
her answer would require speculation.

Service Connection Analysis

After a review of all the evidence, the Board finds that 
service connection for a heart disability is not warranted 
under any theory of entitlement.  The Veteran does not 
contend that the heart disability began in service, and the 
record does not support a claim for direct service 
connection.  Although the possibility is noted in VA medical 
opinions, there is no evidence of a heart disability 
manifestation prior to the June 1976 back surgery, and the 
Veteran has written that the disability did not predate the 
surgery.  Thus, the Board finds that the evidence of record 
does not support a claim of direct service connection. 

Thus, the Veteran's contention before the Board is limited:  
That the June 1976 back surgery caused the July 1976 
myocardial infarction and that this was the first 
manifestation of a heart disability.  It is not in dispute 
that the Veteran has a current heart disability. 

The Board further finds that the weight of the evidence 
demonstrates that the service-connected low back disability 
in June 1976 did not proximately cause the myocardial 
infarction that occurred eight days later in July 1976.  

The Veteran has submitted substantial treatise and medical 
article evidence in support of his appeal.  The Board has 
considered such evidence, and finds that the treatise 
evidence is less probative than the specific medical opinions 
provided by various VA physicians in this case because the 
opinions were based on a history more specific to this 
Veteran; the VA medical opinions of record directly address 
the fact and circumstances of the Veteran's appeal.  

The Veteran has highlighted medical evidence dated from 
around that time of the myocardial infarction.  Although the 
meaning of July 1976 form written to excuse the Veteran from 
work is somewhat ambiguous, the July 1976 letter from Dr. GN 
is not.  Although the Veteran contends that this letter 
imparts that the myocardial infarction was a complication of 
the back surgery, it instead means that recovery from back 
surgery was complicated by the myocardial infarction.  That 
is a very different meaning.  That is, this letter from the 
Dr. GN refers to difficulty caused to the recovery from 
surgery caused by the myocardial infarction; the doctors 
words do not mean that the back surgery had a role in causing 
the myocardial infarction.

The Board is aware that in the May 2008 letter Dr. JK wrote 
that the July 1976 letter from Dr. GN indicated that the 
myocardial infarction occurred in the context of the surgery 
and seemed to provide support for the Veteran's contention.  
Dr. JK, however, was attempting to interpret the meaning of 
the words in the letter.  The Board finds that a careful 
reading of the original letter provides a different meaning.  
Dr. JK does not have special expertise in the interpretation 
of the July 1976 letter.  The Board is also aware that the 
March 1999 decision of the Board appears to have re-
characterized the meaning of the July 1976 letter from Dr. 
GN, but this characterization by the Board at that time is 
not binding on the Board in this instant decision.

As outlined above, returning to the original letter from Dr. 
GN, he noted that the Veteran experienced an "acute 
myocardial infarction complicating post-operative recovery."  
The Board finds that the changing of the meaning of this 
sentence to read that the Veteran had an acute myocardial 
infarction as a complication of the back surgery is 
inaccurate and not supported by the plain meaning of the 
original letter.

The other evidence submitted in support of the contention on 
appeal by the Veteran indicates that the myocardial 
infarction followed the back surgery.  This fact is not in 
dispute.  The two events occurred close in time to each 
other.  The Veteran has contended that this proximity in time 
evidences that the two are related.  The Board finds this 
contention unpersuasive.  The closeness in time raises a 
question as to whether the two events are related, but in 
itself does not provide proof that the two events are 
etiologically related.  Evidence that events occurred close 
in time to each other is not positive evidence of nexus.

In the three VA opinions of record, three different VA 
physicians provided opinions that the two events were not 
related.  After reading the three medical opinions, the Board 
finds that they provide substantial probative evidence that 
the myocardial infarction was not caused by the back surgery.  
The three opinions, when considered together, answer the 
question on appeal and support that contention with adequate 
rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

The Board notes that the underlying fact of the two events 
occurring is not in dispute, only whether there is a nexus 
between the two events.  The Board has considered the 
Veteran's contentions.  The Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render an opinion regarding the etiology of the myocardial 
infarction.  Accordingly, his lay opinion does not constitute 
competent evidence and lacks probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, the question before the Board is not a type of 
nexus question that can be answered by a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
opine that a myocardial infarction is due to a back surgery.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for a heart disability, to 
include the residuals of a myocardial infarction claimed as 
secondary to surgery for a service-connected low back 
disorder, must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Service connection for a heart disability, to include the 
residuals of a myocardial infarction claimed as secondary to 
surgery for a service-connected low back disorder, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


